Opinion filed December 13, 2013




                                        In The


        Eleventh Court of Appeals
                                     __________

                              No. 11-13-00175-CR
                                  __________

                     ISAAC ELIO FLORES, Appellant
                                          V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 132nd District Court
                                  Scurry County, Texas
                            Trial Court Cause No. 9929


                     MEMORANDUM OPINION
      Isaac Elio Flores pleaded guilty in September 2012 to theft. The trial court
deferred a finding of guilt, placed him on deferred adjudication community
supervision for a term of five years, and assessed a fine of $1,500. In October
2012, the State filed a motion to proceed with an adjudication of guilt, alleging
multiple violations of the terms and conditions of community supervision. The
trial court heard the motion to proceed on February 28, 2013. Appellant pleaded
“true” to one of the alleged violations. Upon receiving evidence, the trial court
found all of the alleged violations to be true and adjudicated Appellant guilty of the
charged offense.            The trial court subsequently assessed his punishment at
confinement in the State Jail Division of the Texas Department of Criminal Justice
for a term of two years. We dismiss the appeal.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is frivolous. Counsel has provided Appellant with a copy of the brief and
advised Appellant of his right to review the record and file a response to counsel’s
brief. A response has not been filed.1 Court-appointed counsel has complied with
the requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman,
252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978);
Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d 173 (Tex.
App.—Eastland 2005, no pet.).
        Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit
and should be dismissed. Schulman, 252 S.W.3d at 409. In this regard, a plea of
true standing alone is sufficient to support a trial court’s decision to revoke
community supervision and proceed with an adjudication of guilt. See Moses v.
State, 590 S.W.2d 469, 470 (Tex. Crim. App. 1979).
        We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of

        1
          By letter, this court granted Appellant thirty days in which to exercise his right to file a response to
counsel’s brief.

                                                        2
Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days
after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition
for discretionary review under Rule 68.”). Likewise, this court advises Appellant
that he may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motion to withdraw is granted, and the appeal is dismissed.


                                                           PER CURIAM


December 13, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3